RESOLUCIÓN
Mediante opinión per curiam de 28 de julio de 2004, suspendimos al Sr. Jorge M. Izquierdo San Miguel del ejer-cicio de la abogacía por un período de treinta días. El señor Izquierdo San Miguel fue notificado personalmente de nuestra decisión el 17 de agosto de 2004. El 8 de octubre de 2004 emitimos una resolución en la que le informamos que el término de su suspensión comenzó a transcurrir el vier-*290nes 1 de octubre de 2004, por lo que éste venció el 31 de octubre de 2004.
Examinada la moción de reinstalación presentada por el señor Izquierdo San Miguel, y en vista de que éste cumplió con la sanción impuesta y de que no hay quejas pendientes en su expediente personal, se autoriza la reinstalación del licenciado Izquierdo San Miguel al ejercicio de la abogacía efectiva hoy.

Notifíquese por teléfono y por la vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Rivera Pérez no intervinieron.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo